
	

113 HRES 610 IH: Recognizing the significance of National Caribbean American Heritage Month.
U.S. House of Representatives
2014-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 610
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2014
			Ms. Lee of California (for herself, Mr. Engel, Mr. Rangel, Mr. Faleomavaega, Ms. Brown of Florida, Ms. Wilson of Florida, Mr. Sablan, Mr. Lewis, Ms. Jackson Lee, Ms. Moore, Ms. Bordallo, Mr. Conyers, Mr. Bishop of Georgia, Mrs. Christensen, Mr. Rush, Ms. Norton, Mr. Johnson of Georgia, Mr. Butterfield, Mr. Pierluisi, Ms. Clarke of New York, Ms. Waters, Ms. Wasserman Schultz, Mr. Payne, Ms. Meng, Mr. Gutiérrez, Mr. Grijalva, Mr. Deutch, Mr. Sires, Mr. Hastings of Florida, Mr. Al Green of Texas, Ms. McCollum, and Mrs. Lowey) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Recognizing the significance of National Caribbean American Heritage Month.
	
	
		Whereas people of Caribbean heritage are found in every State of the Union;
		Whereas emigration from the Caribbean region to the American colonies began as early as 1619 with
			 the arrival of indentured workers in Jamestown, Virginia;
		Whereas during the 17th, 18th, and 19th centuries, a significant number of slaves from the
			 Caribbean region were brought to the United States;
		Whereas since 1820, millions of people have emigrated from the Caribbean region to the United
			 States;
		Whereas like the United States, the countries of the Caribbean faced obstacles of slavery and
			 colonialism and struggled for independence;
		Whereas also like the United States, the people of the Caribbean region have diverse racial,
			 ethnic, cultural, and religious backgrounds;
		Whereas the independence movements throughout the Caribbean during the 1960s and the consequential
			 establishment of independent democratic countries in the Caribbean
			 strengthened ties between the region and the United States;
		Whereas Alexander Hamilton, a Founding Father of the United States and the first Secretary of the
			 Treasury, was born in the Caribbean;
		Whereas many influential Caribbean Americans have contributed to the rich history of the United
			 States, including Jean Baptiste Pointe du Sable, the pioneer settler of
			 Chicago, Claude McKay, a poet of the Harlem Renaissance, James Weldon
			 Johnson, the writer of the Black National Anthem, Celia Cruz, the
			 world-renowned queen of Salsa music, and Shirley Chisholm, the first
			 African-American Congresswoman and first African-American woman candidate
			 for President;
		Whereas the many influential Caribbean Americans in the history of the United States also include
			 Colin Powell, the first African-American Secretary of State, Sidney
			 Poitier, the first African-American actor to receive the Academy Award for
			 best actor in a leading role, Harry Belafonte, a musician, actor, and
			 activist, Al Roker, a meteorologist and television personality, and
			 Roberto Clemente, the first Latino inducted into the Baseball Hall of
			 Fame;
		Whereas Caribbean Americans have played an active role in the civil rights movement and other
			 social and political movements in the United States;
		Whereas Caribbean Americans have contributed greatly to the fine arts, education, business,
			 literature, journalism, sports, fashion, politics, government, the
			 military, music, science, technology, and other fields in the United
			 States;
		Whereas Caribbean Americans share their culture through festivals, carnivals, music, dance, film,
			 and literature, which enrich the cultural landscape of the United States;
		Whereas the countries of the Caribbean are important economic partners of the United States;
		Whereas the countries of the Caribbean represent the United States third border;
		Whereas the people of the Caribbean region share the hopes and aspirations of the people of the
			 United States for peace and prosperity throughout the Western Hemisphere
			 and the rest of the world;
		Whereas since the passage of H. Con. Res. 71 in the 109th Congress by both the Senate and the House
			 of Representatives, a proclamation has been issued annually by the
			 President declaring June National Caribbean American Heritage Month; and
		Whereas 2014 is the first ever United Nations designation of the Year of Small Island Developing
			 States to celebrate the contributions that this group of countries has
			 made to the world, as well as the vibrant and distinct cultures, diversity
			 and heritage in this part of the world: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the goals and ideals of Caribbean American Heritage Month;
			(2)encourages the people of the United States to observe Caribbean American Heritage Month with
			 appropriate ceremonies, celebrations, and activities; and
			(3)affirms that—
				(A)the contributions of Caribbean Americans are a significant part of the history, progress, and
			 heritage of the United States; and
				(B)the ethnic and racial diversity of the United States enriches and strengthens the Nation.
				
